CLINTON, Judge,
concurring.
So long as there is a code of criminal procedure whose revision came a decade earlier than enactment of a “modelized” penal code, difficulties similar to those besetting us in the case at bar are not likely to abate. In my view, problems of interpreting and construing related provisions of each were inevitable. The Code of Criminal Procedure sprang from one source — a committee of the State Bar of Texas working to update our existing code, particularly in light of needs seen in recent decisions of the Supreme Court of the United- States; whereas the Penal Code is the creature of another — albeit a committee of the State *784Bar, the mission was “complete reform of Texas Criminal Law”1 utilizing, among other efforts, a study draft of a federal criminal code and the Model Penal Code of the American Law Institute. Introduction to 1973 Revision Texas Penal Code, 1 V.T.C.A. Penal Code vii-viii.
One may easily lose one’s way in the resulting maze.
In a case such as this the point of ingress is in the Code of Criminal Procedure, namely Article 21.02, Y.A.C.C.P., which prescribes the requisites of an indictment; its item 7 is the command: “The offense must be set forth in plain and intelligible words.” This has always meant that plain and intelligible words must say that the accused did the things which constitute the offense2 or, in more modern parlance, the things that are the essential elements of the offense charged.3 Furthermore, Article 21.05, V.A. C.C.P. instructs that when “a particular intent is a material fact in the description of the offense, it must be stated in the indictment.” Surely, that kind of “material fact” is an essential element.
Happily, one looking for elements of an offense has the general guidance of Y.T. C.A. Penal Code, § 1.07(a)(13), where the term is defined to mean:
“(A) the forbidden conduct;
(B) the required culpability;
(C) any required result; and
(D) the negation of any exception to the offense.”
The seeker is also informed by id. § 1.07(a)(8) that “conduct” means “an act or omission and its accompanying mental state.” The next step is to id., § 6.01(a) and its instruction that a person commits an offense “only if he voluntarily engages in conduct ... in violation of a statute that provides the conduct is an offense.” From which it follows that there must be a statute that proscribes the conduct alluded to in a charging instrument.
In the case at bar the statute, with its definitional aids, is id., § 20.04(a), and the offense alluded to in the instant indictment is thus prescribed:
“(a) A person commits an offense if he intentionally or knowingly abducts another person with the intent to
* * * * * *
(4) ... violate or abuse him sexually;” Specially defined for purposes of Chapter 20, as applicable here, by § 20.01(2), “abduct” means “to restrain a person with intent to prevent his liberation by:
(A) secreting or holding him in a place where he is not likely to be found; ...”
Now, coming out of the maze, we have identified “intent to prevent his liberation” as the mental state accompanying the act of abducting. Returning to the point of ingress, then, the question is whether the indictment sets forth in plain and intelligible language that the accused did the things which constitute the offense or the things that are the essential elements of the offense.
It is at once obvious that missing from the language of the indictment is the word “abduct,” generally thought to be the sine qua non of kidnapping and, indeed, according to the statute, is. That conduct is an essential element of the offense, for “the act ... [of restraining] ... and its accompanying■ mental state” of intent to prevent liberation make up that which is primarily forbidden by § 20.04(a),4 supra. Instead of “abduct,” the scrivener chose “restrain”— an act all right, but one which by definition, § 20.01(1), supra, does not require an accom*785panying mental state. So, in using “restrain” alone, without the mental state of intent to prevent liberation, the pleader did not embrace every element of “abduct.”
Pollard v. State, 567 S.W.2d 11 (Tex.Cr.App.1978), in which “abduct” was alleged, was correctly decided since using the language of the statute alleged an offense under § 20.04(a)(4) and thereby authorized the matter to proceed to disposition. Carpenter v. State, 551 S.W.2d 724 (Tex.Cr.App.1977) was also correctly decided because there, as here, the indictment omitted an essential element of the offense — the specific intent to prevent liberation that must be shown to accompany restraint in order to constitute abduction — and was, therefore, so fundamentally defective as to deprive the trial court of authority to proceed to disposition.5
A fatally defective indictment is, of course, void and, such a defect may be noticed at any time. That it has long been so is substantiated by, e. g., Pospishel v. State, supra, at note 5, and the host of cases it cites going back to White v. State, 1 Cr.R. 211, 215 (Ct.App.1876).
Accordingly, while joining the opinion of the Court in this cause, I have revisited the rules and statutes involved and authorities construing them to demonstrate that Carpenter v. State, supra, soundly applied them to reach a result that is manifestly correct.

. All emphasis is mine unless otherwise indicated.


. Click v. State, 3 Tex. 282, 286-287 (1848); Edmonson v. State, 41 Tex. 496, 498 (1874); Johnson v. State, 1 Tex.App. 146, 151 (Ct.App.1876); Greenlee v. State, 4 Tex.App. 345, 347 (Ct.App.1878); Moore v. State, 7 Tex.App. 42 (1879).


. Ex parte Winton, 549 S.W.2d 751, 752 (Tex.Cr.App.1977) and Reynolds v. State, 547 S.W.2d 590, 592 (Tex.Cr.App.1976) to cite but two of a multitude.


. “A person commits an offense if he intentionally or knowingly abducts another person with the intent to ...”


. Article 27.08, V.A.C.C.P., allows an exception to, or motion to quash, an indictment when “it does not appear therefrom that an offense against the law was committed by the defendant.” But even without an exception or motion being presented to the trial court, a defect in substance may be raised the first time on appeal for it is, in the term used but not coined by the Court in Pospishel v. State, 95 Tex.Cr.R. 625, 255 S.W. 738, 739 (1923), “fatally defective.”